Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In claim 17, “computer-readable storage medium” is disclosed and the specification is silent with the definition of the “computer-readable storage medium”. In ordinary and customary meaning, machine readable medium can be transitory medium such as signal as well as non-transitory medium. Thus, the broadest reasonable interpretation in light of specification encompasses that computer-readable storage medium forms transitory propagating signal per se that is non-statutory subject matter under 35 U.S.C. 101, signal per se. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pineda De Gyvez et al. (US 2006/0248354, hereinafter Pineda De Gyvez).

Regarding claim 1, Pineda De Gyvez discloses
A method for balancing loads, comprising: for each data processing unit in a set of data processing units in a data processing system (paragraph [0034]: Referring to FIG. 1, this particular example of digital circuitry 10 comprises a series of D-type data latches, sometimes referred to as flip-flops or sequential logic, 12a-12e and two combinational logic blocks 14, 16),
acquiring: current input data of the data processing unit for a current clock cycle and next input data of the data processing unit for a next clock cycle (paragraph [0039]: by operatively monitoring the activity at appropriate switching nodes, i.e. flip-flop input and output terminals, respectively D and Q, during each clock cycle, the power consumption of the circuitry 10 can be established); and 
determining a first metric value indicating changes in input data of the data processing unit in the next clock cycle based on a comparison between the current input data and the next input data (paragraph [0045]: In the case where the logic states at the input and output terminals D, Q of the flip-flop 12 change such that they are not equal, i.e. I≠O, then the output signal CS from the XOR gate 30 is a logic ‘high’ or ‘1’ state, which indicates a state change of the flip-flop 12 and hence circuit switching activity. Therefore, by counting the number of XOR output signals CS that have changed to a logic ‘1’ state in each clock cycle provides the necessary information regarding the circuitry's switching activity); and
controlling an operating state of the set of data processing units in the next clock cycle (paragraph [0038]: If the power consumption, that is to say the activity, of a circuit is known in real time, it is then possible from this knowledge to operatively control the operation, and hence subsequent power consumption, of the circuitry 10 accordingly; paragraph [0039]: by operatively monitoring the activity at appropriate switching nodes, i.e. flip-flop input and output terminals, respectively D and Q, during each clock cycle, the power consumption of the circuitry 10 can be established; paragraph [0043]: Referring to FIG. 3, one method of determining power consumption, as indicated by the number of switching flip-flops 12, would be to connect a two input XOR logic gate 30 between the input and output terminals D, Q, of each respective flip-flop 12 that is required to be monitored) based on the first metric value determined for the set of data processing units (paragraph [0045]: In the case where the logic states at the input and output terminals D, Q of the flip-flop 12 change such that they are not equal, i.e. I≠O, then the output signal CS from the XOR gate 30 is a logic ‘high’ or ‘1’ state, which indicates a state change of the flip-flop 12 and hence circuit switching activity. Therefore, by counting the number of XOR output signals CS that have changed to a logic ‘1’ state in each clock cycle provides the necessary information regarding the circuitry's switching activity).
Regarding claim 9 referring to claim 1, Pineda De Gyvez discloses An apparatus for balancing loads, comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to: ... (paragraph [0065]: the logic 70 could have three distinct elements: processing; memory; input/output, wherein each of these three elements could have its own dedicated logic, activity monitor and/or controller).
Regarding claim 17 referring to claim 1, Pineda De Gyvez discloses A computer-readable storage medium having a computer program stored thereon which, when executed by a processor, implements a method for balancing loads, wherein, the method comprises: ... (paragraph [0065]: the logic 70 could have three distinct elements: processing; memory; input/output, wherein each of these three elements could have its own dedicated logic, activity monitor and/or controller).

Regarding claims 2 and 10, Pineda De Gyvez discloses
wherein acquiring the current input data and the next input data comprises: selecting at least one set of input data from a plurality of sets of input data for the data processing unit (paragraph [0039]: by operatively monitoring the activity at appropriate switching nodes, i.e. flip-flop input and output terminals, respectively D and Q, during each clock cycle, the power consumption of the circuitry 10 can be established; paragraph [0045]: for circuitry with N flip-flops 12, where N is an integer, such an implementation based upon the illustration in FIG. 3 would require N two input XOR gates 30 and a digital adder, not illustrated, that has N one-bit inputs and log2N outputs); and
acquiring the current input data and the next input data for each set of input data in the at least one set of input data respectively (paragraph [0036]: Referring to FIG. 1, flip-flop 12a receives an input signal I1 and produces an appropriate output signal O1, which acts as a first input signal to the first logic block 14. Flip-flop 12b receives an input signal I2, which is a first output signal from the first logic block 14, and produces an appropriate output signal O2, which acts as a first input signal to the second logic block 16; paragraph [0039]: by operatively monitoring the activity at appropriate switching nodes, i.e. flip-flop input and output terminals, respectively D and Q, during each clock cycle, the power consumption of the circuitry 10 can be established).

Regarding claims 3 and 11, Pineda De Gyvez discloses
wherein the current input data is data at an output of an input data register for the data processing unit, and the next input data is data at an input of the input data register (paragraph [0036]: Referring to FIG. 1, flip-flop 12a receives an input signal I1 and produces an appropriate output signal O1, which acts as a first input signal to the first logic block 14. Flip-flop 12b receives an input signal I2, which is a first output signal from the first logic block 14, and produces an appropriate output signal O2, which acts as a first input signal to the second logic block 16).

Regarding claims 4 and 12, Pineda De Gyvez discloses
wherein determining the first metric value comprises: performing an exclusive-OR operation on corresponding bits of the current input data and next input data; and determining the first metric value based on a result of the exclusive-OR operation performed on the corresponding bits (paragraph [0045]: In the case where the logic states at the input and output terminals D, Q of the flip-flop 12 change such that they are not equal, i.e. I≠O, then the output signal CS from the XOR gate 30 is a logic ‘high’ or ‘1’ state, which indicates a state change of the flip-flop 12 and hence circuit switching activity. Therefore, by counting the number of XOR output signals CS that have changed to a logic ‘1’ state in each clock cycle provides the necessary information regarding the circuitry's switching activity. Since it is desirable to obtain this result in one clock cycle, the aforementioned counting would have to be carried out by adder circuitry, not illustrated. However, for circuitry with N flip-flops 12, where N is an integer, such an implementation based upon the illustration in FIG. 3 would require N two input XOR gates 30 and a digital adder, not illustrated, that has N one-bit inputs and log.sub.2N outputs).

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        7/12/2022